PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/009,499
Filing Date: 15 Jun 2018
Appellant(s): Grossman et al.



__________________
Andrew Zidel
Reg. No. 45,256
For Appellant


EXAMINER’S ANSWER







GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 1/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESPONSE TO ARGUMENTS
I. The combination of Frank (US 2018/0032822 A1), Fakhfakh (US 2018/0095473 A1), and Juelsgaard (US 2018/0372875 A1) renders independent claims 1 and 10 obvious

a. Frank, Fakhfakh, and Juelsgaard teach all of the limitations of independent claims 1 and 10

Appellant asserts in Appeal Brief filed 1/22/2021 (pg. 7), 
“The sensor assembly 350 is not equivalent to Appellant’s technology as claimed. Juelsgaard discloses that “sensor assembly 350 can be pivoted about a horizontal axis 395 using a pivot motor, and/or about a vertical axis 390 using a pivot motor.” (Juelsgaard at [0066] (emphasis added)). Juelsgaard’s written disclosure is silent in regard to how the components of the sensor assembly are disposed therein, and the two-dimensional view of Fig. 3B provides no clarification. Thus, Appellant submits that Juelsgaard as cited does not disclose a side sensor assembly “wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis” as claimed.”

Frank in view of Fakhfakh in view of Juelsgaard teach all of the limitations of the independent claims. In regards to the disputed limitation (Appeal Brief, pg. 7 citation above), as stated in the most relative to a common vertical axis.” (pg. 8).
	Therefore, Juelsgaard is relied upon by the Office to show that this limitation was known in the art at the time of filing.

	The most recent Office action mailed 9/1/2020 states (pg. 8-10),
“Frank in view of Fakhfakh do not explicitly teach wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis.
However, Juelsgaard teaches sensor configuration for an autonomous semi-truck (“autonomous semi-truck 400”, Fig. 4, “the autonomous semi-truck 400 can include a computing system 200, and can correspond to the autonomous truck 10 implementing a control system 100”, para. 0068, “truck 10”, Fig. 1, “control system 100 is used to autonomously operate a truck 10”, para. 0023), comprising: 
a housing (“side component”, see para. 0061 citation below) including a side view mirror (“rearview mirrors”, see para. 0061 citation below, wherein the housing is rigidly secured to the truck (“In variations, the sensor assembly 350 can include additional sensors, such as an IR proximity sensor or a sonar sensor. As described herein, the sensor assembly 350 can be mounted to or otherwise integrated with a side component of the autonomous truck 10, such as the rearview mirrors extending from the doors of the truck 10.”, para. 0061); and
wherein a plurality of sensors (“LD LIDAR sensor 360”, “camera 370”, “radar sensor 380”, Fig. 3B) are affixed within the housing relative to a common vertical axis (see Fig. 3b, the “LD LIDAR sensor 360”, “camera 370”, “radar sensor 380” are affixed with the “side component” along a common vertical axis, this common vertical axis is not particularly the “vertical axis 390” in para. 0066 citation below, however the below citation makes clear that the plurality of sensors are arranged common to a vertical axis)
(“In certain examples, the sensor assembly 350 may be mounted on a pivot axis and linear motor that enables the control system 100 to pivot the entire sensor assembly 350…In some implementations, the sensor assembly 350 can be pivoted about a horizontal axis 395 using a pivot motor, and/or about a vertical axis 390 using a pivot motor.”, para. 0066). 

    PNG
    media_image2.png
    268
    373
    media_image2.png
    Greyscale


Frank in view of Fakhfakh teaches a plurality of sensors received within an interior receptacle of a housing, wherein the plurality of sensors each have a field of view (“A first LIDAR sensor 105a is disposed in the side view mirror housing 115 and has a first field of view 125 and pointed in a first direction. A second LIDAR sensor 105b is also disposed in the side view mirror housing 115. The second LIDAR sensor 105b has a second field of view 130 and pointed in a second direction opposite the first direction.”, para. 0013, Frank). Juelsgaard teaches a plurality of sensors received within an interior receptacle of a housing, wherein the plurality of sensors each have a field of view (“It is contemplated that the use of a multi-modal sensor assembly 350 provides a fused sensor view for data redundancy in which the advantages of each sensor may be leveraged in varying weather conditions or detection 

	As recited above from the most recent Office action, Frank in view of Fakhfakh in combination with Juelsgaard teach the disputed limitation. As seen in Fig. 3B and supported in para. 0061 and 0066 of Juelsgaard as cited above by the examiner from the most recent Office action, Juelsgaard discloses wherein a plurality of sensors (“LD LIDAR sensor 360”, “camera 370”, “radar sensor 380”, Fig. 3B) received within an interior receptacle of a housing (“side component” of “sensor assembly 350”, para. 0061, Fig. 3B) are affixed within the housing relative to a common vertical axis (see Fig. 3B, wherein the plurality of sensors are clearly arranged relative to a common vertical axis).

their broadest reasonable interpretation in light of the specification. Appellant’s specification defines “relative to a common vertical axis” in para. 0037 and Fig. 4C of the instant application,
	“A set of cameras 404 may be distributed along the housing 302, for instance to
provide forward, side and rear-facing imagery. Similarly, a set of radars 406 may be
distributed along the housing 302 to provide forward, side and rear-facing data. And the
sensors 408 may include an inertial sensor, a gyroscope, an accelerometer and/or other
sensors. Each of the sensors may be aligned or arranged relative to a common axis 409 or physical point within the housing 302. Examples of these sensors are also illustrated in Fig. 4C.”  (emphasis added by the examiner)

	The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim limitation "restore hair growth" as requiring the hair to be returned to its original state was held to be an incorrect interpretation of the limitation. The court held that, consistent with applicant’s disclosure and the disclosure of three patents from analogous arts using the same phrase to require only some increase in hair growth, one of ordinary skill would construe "restore hair growth" to mean that the claimed method increases the amount of hair grown on the scalp, but does not necessarily produce a full head of hair.). Thus the focus of the inquiry regarding the meaning of 

	Thus, in giving “relative to a common vertical axis” an interpretation that is consistent with the ordinary and customary meaning of the limitation and consistent with the use of the limitation in the specification and drawings, the examiner turns to Appellant’s specification: the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (MPEP 2111.01). Therefore, based on the plain and ordinary meaning of “relative to a common vertical axis” and the meaning given to the limitation from para. 0047 and Fig. 4C of Appellant’s specification, Juelsgaard clearly discloses the claimed limitation. Appellant appears to be arguing that the plurality of sensors of Juelsgaard are not vertically stacked (“Juelsgaard’s written disclosure is silent in regard to how the components of the sensor assembly are disposed therein”, pg. 7 of Appeal Brief). Regardless, even if the plurality of sensors of Juelsgaard are not vertically stacked within the housing as Appellant alleges, Juelsgaard still discloses the limitation given the broadest reasonable interpretation of “relative to a common axis”. Further, Appellant clearly distinguishes “relative” from “aligned” (“Each of the sensors may be aligned or arranged relative to a common axis 409”, para. 0037 of instant specification). 

b. Juelsgaard is prior art to Appellant’s priority date

The published application of Juelsgaard (Application Number 16/010,281 published as US-2018/0372875-A1) properly claims benefit to provisional application, 62/525,192, filed 6/27/2017.

Appellant asserts in Appeal Brief (pg. 9-10), 
“The Juelsgaard ‘192 provisional application not only fails to disclose how the sensors are disposed in the block diagram of sensor assembly 700, it also teaches away from the integration of the sensor assembly with a side view mirror. (See the Juelsgaard ‘192 provisional application at [0112]-[0113]). As best understood, the Juelsgaard ‘192 provisional application provides that, when mounted on either side of the truck cabin, “the sensor assembly 700 mounts to a region that is under, or near the side mirror of the truck.” (Juelsgaard ‘192 provisional application at [0112]).
Moreover, the Juelsgaard ‘192 provisional application does not contain the disclosure or figures relied on in the Final Office Action. Horizontal axis 395 and vertical axis 390 or any equivalent from Juelsgaard are not only absent from the Juelsgaard ‘192 provisional application’s specification, they are also plainly missing from Fig. 7B and all other figures of the Juelsgaard ‘192 provisional application. In fact, there is no mention whatsoever in the Juelsgaard ‘192 provisional application of either a vertical or horizontal axis. And while paragraph [0066] of Juelsgaard states that “the sensor assembly 350 can be pivoted about a horizontal axis 395 using a pivot motor, and/or about a vertical axis 390 using a pivot motor” there is no mention of a pivot motor or pivoting in the Juelsgaard ’192 provisional application. Thus, Appellant submits that the Juelsgaard ‘192 provisional application is fundamentally deficient and fails to provide support for the features the Examiner is relying on in Juelsgaard to rejection the independent claims.”

The examiner relies on Fig. 3B of the published application of Juelsgaard which correlates to Fig. 7B of the provisional application of Juelsgaard. See Figures side-by-side below.



Juelsgaard (62/525,192) 
(“Fig. 7B illustrates a sensor assembly for use with examples as described herein. In particular, a sensor assembly 700…”, para. 0112)
Juelsgaard (16/010,281)
(“Fig. 3B shows an example sensor assembly 350, according to one or more embodiments”, para. 0061)


    PNG
    media_image3.png
    392
    420
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    268
    373
    media_image2.png
    Greyscale

		
Juelsgaard describes Fig. 7B in the provisional application (para. 0112-0113), 
“[0112] FIG. 7A and FIG. 7B illustrates a sensor assembly for use with examples as described herein. In particular, a sensor assembly 700 as shown with examples of FIG. 7A and FIG. 7B may be used to supplement HD lidar(s) 410, such as shown in configurations of preceding examples. The sensor assembly 700 may be used to obtain a field-of-view for the truck in side-regions 304, 306, as well as regions 314, 316 and 324, 326, corresponding to regions that are adjacent to and behind the trailer 310. As shown with FIG. 7A, the sensor assembly 700 may be structured in a housing or package that mounts to each side of the cabin 310. In some examples, the sensor assembly 700 mounts to a region that is under, or near the side mirror of the truck. The overall dimensions of the sensor assembly 700 may limit its dimensional profile, so that the sensor assembly 700 does not protrude beyond (or significantly beyond) the profile of the side mirror of the truck.


Thus, Juelsgaard clearly discloses in the provisional application that the “sensor assembly 700” consists of a “housing…that mounts to each side of the cabin 310” (para. 0112, see also Fig. 7A) which houses “multiple types of sensors” (para. 0113). Juelsgaard is not relied upon to teach “one or more exterior surfaces including a side view mirror”. This limitation is taught by Frank (Final Rejection mailed 9/1/2020, pg. 6). However Juelsgaard supports the integration of the “sensor assembly 700” “near the side mirror of the truck” (para. 0112). "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Further, “horizontal axis 395 and vertical axis 390”, as referred to by Appellant (Appeal Brief, pg. 9), are clearly not relied upon by the examiner to teach the “common vertical axis”. Contrarily, the examiner states, “the common vertical axis is not particularly the “vertical axis 390” in para. 0066 citation below, however the below citation makes clear that the plurality of sensors are arranged common to a vertical axis” (Final rejection mailed 9/1/2020, pg. 9). As stated previously in this Examiner’s Answer, giving “relative to a common vertical axis” its broadest reasonable interpretation in light of the specification, Juelsgaard clearly discloses the disputed limitation in Fig. 7B and para. 0112-0113, wherein a plurality of sensors (“the sensor assembly includes multiple types of 

Appellant further asserts in Appeal Brief filed 1/22/2021 (pg. 10-11), 
“The Examiner’s “first glance” cursory review of Fig. 7B of the Juelsgaard ‘192 provisional application fails to follow this guidance. As illustrated, Fig. 7B of the Juelsgaard ‘192 provisional application does not satisfy the MPEP requirements for relying on drawings as prior art. Fig. 7B fails to disclose horizontal axis 395 and vertical axis 390 that are shown in Fig. 3B of Juelsgaard. And as noted above, the discussion of pivoting about such axes, which is described in Juelsgaard at paragraph [0066], is entire absent from the specification of the Juelsgaard ‘192 provisional application…
…Additionally, neither the block diagram of Fig. 7B of the Juelsgaard ‘192 provisional application nor the view of Fig. 3B of Juelsgaard clearly shows how the sensors are disposed within a sensor assembly. There are no side, perspective or other views to show “wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis” as claimed. Thus, Appellant submits that these drawings do not illustrate to a person of ordinary skill in the art “wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis”.”

As stated previously, “horizontal axis 395 and vertical axis 390” are not relied upon to teach the claimed “common vertical axis”. Further, the figures and specification of the provisional application of Juelsgaard as discussed previously clearly teach the disputed limitation of “wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis”. Here, Fig. 7B is not relied on alone to anticipate the disputed claim limitation. Fig. 7B must be considered with the detailed description of para. 0112-0113. After considering Fig. 7B with the description of the “sensor assembly 700” and the “multiple types of sensors” (para. 0012-0013), it is clear that the provisional application of Juelsgaard discloses “wherein the plurality of sensors received within the interior receptacle of the housing are affixed within the housing relative to a common vertical axis”.

II. The combination of Frank, Fakhfakh, Juelsgaard, and Li discloses the limitations of dependent claim 8

As stated in the most recent Office action mailed 9/1/2020 (pg. 17-18),
“Li teaches a "sensing assembly 110" (Fig. 2) for autonomous driving in a truck or bus ("vehicle 100", Fig. 6, "The vehicle may be any type of vehicle....Examples of vehicle types may include...buses,...trucks", para. 0074), comprising:
a plurality of sensors ("a plurality of groups 122,124,126,128 of lidar units", Fig. 6), 
wherein the plurality of sensors is calibrated collectively relative to a common axis or physical reference point ("Clustering the lidar units may be advantageous since the relative positions between lidar units within the same group may be fixed and known. The lidar units within the same group may be supported by the same support structure, which may keep the positions between the lidar units known and fixed...Calibration between the lidar units within the same group may occur upon powering up the vehicle and/or initialization of the vehicle. Calibration of the lidar units may occur in response to a detected event. Calibration may occur prior to utilization of the groups of lidar units, para. 0181).
Both Frank in view of Fakhfakh further in view of Juelsgaard and Li teach a truck or bus with a sensor assembly comprising a plurality of sensors. Frank in view of Fakhfakh further in view of Juelsgaard teach a "side view mirror housing 115" comprising "LIDAR sensor 105a" and "LIDAR sensor 105b" (Fig. 2A-2B), and Li teaches a "common support 102" comprising "lidar units 122-1, 122-2, 122-3" (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Frank in view of Fakhfakh further in view of Juelsgaard with the teachings of Li by implementing the calibration as taught by Li. Although one of ordinary skill in the art would have recognized that the sensors of Frank in view of Fakhfakh further in view of Juelsgaard were capable of being calibrated, Li is relied upon to show that it is known to calibrate groups of sensors. Li teaches clustering the LIDAR units is advantageous because the relative positions between LIDAR units within the same group may be fixed and known (see para. 0181 citation above and Fig. 4). Thus, the motivation for making this combination would be to achieve an efficient calibration between the LIDAR units within the same group, as further taught by Li (see para. 0181 citation above).

Appellant asserts in the Appeal Brief (pg. 12-13),
“Dependent claim 8 recites “[t]he side sensor assembly of claim 1, wherein the plurality of sensors is calibrated collectively relative to the common vertical axis.” This claim was rejected over Frank, Fakhfakh, Juelsgaard, and Li. However, the rejection recited claim 8 as “wherein the plurality of sensors in each side senor assembly is calibrated collectively relative to the common axis or physical reference pint of that side sensor assembly.” (Office Action, p.17). Claim 8 was amended in the August 6, 
Regardless, even if the cited references were applied to the correct claim language, the combination does not disclose the claimed features. The rejection of claim 8 acknowledges that Frank, Fakhfakh and Juelsgaard “do not explicitly teach wherein the plurality of sensors in each side sensor assembly is calibrated collectively relative to the common axis or physical reference point of that side sensor assembly” (Office Action, p.17). Additionally, Li does not disclose the “common vertical axis” features of claim 8…
…Li discloses, as best understood, a subset of LIDAR units disposed within a support structure. Per Li at [0163], “the third subset of lidar units may be oriented facing outward along a diagonal extending from the third comer of the vehicle, and the fourth subset of lidar units may be oriented facing outward along a diagonal extending from the fourth comer of the vehicle. The diagonals extending from different comers of the vehicle may or may not be on a same horizontal plane. In some cases, two or more of the diagonals may lie on a common axis.” However, this is not what is claimed. Because the rejection fails to show that Li teaches, in combination with the other cited references, “wherein the plurality of sensors in each side sensor assembly is calibrated collectively relative to the common vertical axis point of that side sensor assembly”, Appellant respectfully requests that the rejection of claim 8 be reversed for at least this additional reason.”

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
common vertical axis”, as recited in independent claim 1. Regarding claim 8, Frank in view of Fakhfakh in view of Juelsgaard do not teach calibration of sensors, and thus Li is relied up to show that it was known at the time of filing to calibrate groups of sensors. Li discloses a plurality of sensors ("a plurality of groups 122,124,126,128 of lidar units", Fig. 6) which are calibrated collectively relative to a common axis or physical reference point (see para. 0181 citation above), said plurality of sensors being a “group” (“groups 122,124,126,128”, Fig. 6) which is clustered ("Clustering the lidar units may be advantageous since the relative positions between lidar units within the same group may be fixed and known.”, para. 0181). Li is relied upon to teach the advantage of “clustering” sensors and how this calibration of each sensor within a clustered group of sensors occurs simultaneously with all other sensors within that group (see para. 0181 citation above). Thus, the combination of Frank in view of Fakhfakh in view of Juelsgaard with these teachings of Li achieve the claimed invention of claim 8, “wherein the plurality of sensors is calibrated collectively relative to the common vertical axis”. 

III. The combination of Frank, Fakhfakh, Juelsgaard, and Li discloses the limitations of dependent claim 16

Claims 8 and 16 were similarly rejected together, in most recent Office action, mailed 9/1/2020 (pg. 17-18).

Appellant asserts in the Appeal Brief (pg. 13-14),
“…Similar to claim 8, the rejection recited claim 16 as “wherein the plurality of sensors in each side senor assemble is calibrated collectively relative to the common axis or physical reference pint of 
Like claim 8, even if the cited references were aimed at the correct claim language. The rejection of claim 16 acknowledges that Frank, Fakhfakh and Juelsgaard “do not explicitly teach wherein the plurality of sensors in each side sensor assembly is calibrated collectively relative to the common axis or physical reference point of that side sensor assembly” (Office Action, p.17). Additionally, Li does not disclose the “common vertical axis” features of claim 16. As described above, Li discloses, as best understood, a subset of L1DAR disposed within a support structure. Per Li at [0163], “the third subset of lidar units may be oriented facing outward along a diagonal extending from the third comer of the vehicle, and the fourth subset of lidar units may be oriented facing outward along a diagonal extending from the fourth comer of the vehicle. The diagonals extending from different comers of the vehicle may or may not be on a same horizontal plane. In some cases, two or more of the diagonals may lie on a common axis.” This is not what is claimed. Thus, Appellant submits that the features of claim 16 are not taught by the applied combination. Appellant therefore respectfully requests that the rejection of claim 16 be reversed for at least this additional reason.”

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Frank is relied upon to teach the limitation of independent claim 10, “wherein the perception system includes a pair of side sensor assemblies attached to opposite sides of the vehicle”. The most recent Office action states (Final Rejection mailed 9/1/2020, pg. 5),
("FIG. 2A-2B illustrate a side view mirror housing 115 mounted to the vehicle 100. Although only one side view mirror housing 115 is shown, additional side view mirror housing 115s can be mounted to the vehicle 100 (e.g., on the opposite side of the vehicle 100).", para. 0016)”
Regarding claim 16, Frank in view of Fakhfakh in view of Juelsgaard do not teach calibration of sensors, and thus Li is relied up to show that it was known at the time of filing to calibrate groups of sensors. Li discloses a plurality of sensors ("a plurality of groups 122,124,126,128 of lidar units", Fig. 6) which are calibrated collectively relative to a common axis or physical reference point (see para. 0181 citation above), said plurality of sensors being a “group” (“groups 122,124,126,128”, Fig. 6) which is clustered ("Clustering the lidar units may be advantageous since the relative positions between lidar units within the same group may be fixed and known.”, para. 0181). Li is relied upon to teach the advantage of “clustering” sensors and how this calibration of each sensor within a clustered group of sensors occurs simultaneously with all other sensors within that group (see para. 0181 citation above). Thus, the combination of Frank in view of Fakhfakh in view of Juelsgaard with these teachings of Li achieve the claimed invention of claim 8, “wherein the plurality of sensors in each side sensor assembly is calibrated collectively relative to the common vertical axis of that side sensor assembly”. 

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AMELIA VORCE/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                     

/JOSEPH M ROCCA/Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.